Citation Nr: 0638704	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.







ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel







INTRODUCTION

The appellant claims that she had World War II service in the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA benefits 
because the appellant lacked status as a veteran.

In March 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.



CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  
38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of the claim for 
basic eligibility as a veteran, any failure to provide notice 
as to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the appellant had qualifying 
service.  Since the appellant is not considered a 
"veteran," she is not entitled to VCAA-related assistance 
and notification.  Absent any evidence from the appellant 
indicating otherwise, there is no need to further attempt to 
confirm the negative certifications already obtained from the 
service department.  As the law is dispositive in this case, 
the VCAA is not applicable.

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes the discussion in the April 2006 
letter informed the appellant of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statement from the 
National Personnel Records Center denying record of the 
appellant's service.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  No further assistance to the appellant with the 
development of evidence is required.

The appellant contends in her June 2003 statement that the 
she served in the Philippine Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
during World War II.  She stated further that she served in 
the 121st infantry as a nurse aid attendant from 1941 to 
1945.  In support of her claim, she submitted two affidavits 
which state the appellant served in the 121st infantry of the 
Philippine Army, and was stationed at Camp Spencer during 
World War II.  

In September 2003, the RO requested verification of the 
claimed service.  In September 2003, the National Personnel 
Records Center certified that the "[s]ubject has no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas service in the service of the 
United States."

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerrilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
appropriate U.S. Service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that she 
is entitled to VA benefits based on her qualifying military 
service in the United States Armed Forces during World War 
II.  Although she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consists of a document from a United 
States service department.  Specifically, the appellant did 
not submit a DD Form 214, a Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge issued by a United States service department.  
38 C.F.R. § 3.203(a)(1).

In September 2003 and April 2006, VA requested the service 
department to verify whether the appellant served in the U.S. 
Armed Forces in the Philippines.  The record illustrates that 
in September 2003, the service department certified that it 
had no record of the appellant serving as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Similarly, in May 2006, the service department stated that 
they could not "identify a record based on the information 
furnished."  This verification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro, 2 
Vet. App. at 532.

Because the service department certified that the appellant 
had no service in the U.S. Armed Forces in the Philippines, 
the Board finds that the appellant is not a "veteran" for 
VA benefits purposes and that the appellant is, thus, not 
eligible for benefits under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.





ORDER

Entitlement to basic eligibility for VA benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


